DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicolas DiCeglie on October 28, 2021.

The application has been amended as follows: 

In the claims:

Claim 15: An organic electroluminescent device comprising a pair of electrodes, and one or more organic layers sandwiched between the pair of electrodes, wherein 
	the one or more organic layers comprises a light emitting layer,
	the light emitting layer comprises a compound of the following general formula (1) and a host material not represented by the following general formula (1) and does not comprise a 

    PNG
    media_image1.png
    419
    461
    media_image1.png
    Greyscale

wherein X represents a substituted or unsubstituted aromatic hydrocarbon group, a substituted or unsubstituted aromatic heterocyclic group, a substituted or unsubstituted condensed polycyclic aromatic group, or a disubstituted amino group substituted with groups selected from aromatic hydrocarbon groups, aromatic heterocyclic groups, and condensed polycyclic aromatic groups,

Y represents a hydrogen atom, a deuterium atom, a fluorine atom, a chlorine atom, a cyano group, a nitro group, a linear or branched alkyl group of 1 to 6 carbon atoms that may have a substituent, a cycloalkyl group of 5 to 10 carbon atoms that may have a substituent, a linear or branched alkenyl group of 2 to 6 carbon atoms that may have a substituent, a linear or branched alkyloxy group of 1 to 6 carbon atoms that may have a substituent, a cycloalkyloxy group of 5 to 10 carbon atoms that may have a substituent, a substituted or unsubstituted aromatic 

R1 to R8 may be the same or different from each other, and represent a hydrogen atom, a deuterium atom, a fluorine atom, a chlorine atom, a cyano group, a nitro group, a linear or branched alkyl group of 1 to 6 carbon atoms that may have a substituent, a cycloalkyl group of 5 to 10 carbon atoms that may have a substituent, a linear or branched alkenyl group of 2 to 6 carbon atoms that may have a substituent, a linear or branched alkyloxy group of 1 to 6 carbon atoms that may have a substituent, a cycloalkyloxy group of 5 to 10 carbon atoms that may have a substituent, a substituted or unsubstituted aromatic hydrocarbon group, a substituted or unsubstituted aromatic heterocyclic group, a substituted or unsubstituted condensed polycyclic aromatic group, a substituted or unsubstituted aryloxy group, or a disubstituted amino group substituted with groups selected from aromatic hydrocarbon groups, aromatic heterocyclic groups, and condensed polycyclic aromatic groups, wherein R1 to R8 may bind to each other via a single bond, a substituted or unsubstituted methylene group, an oxygen atom, or a sulfur atom to form a ring, and

Z1 to Z8 represent a carbon atom or a nitrogen atom, wherein at least one of Z1 to Z4 is a nitrogen atom, and at least one of Z5 to Z8 is a nitrogen atom, and in these cases the nitrogen atoms do not have the hydrogen atoms or the substituents of R1 to R6.
Claim 20: Cancel the claim.

Claim 32: Cancel the claim. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

The instant claims are drawn to an organic electronic device comprising a compound of general formula (1) as set forth in claim 15 in the  light emitting layer of the device with a host material wherein the compound is present in a concentration of 5 to 6% by weight. 
A search of the prior art did not identify such devices.
The closest identified prior art corresponds to Kido et al (JP 20055281136), Zhao et al (CN 102659790B) or Chen et al (US 6713781).

Kido teaches compounds comprising a general formula 1 as shown below that overlap with the compounds of general formula (1) as instantly claimed. 


    PNG
    media_image2.png
    200
    337
    media_image2.png
    Greyscale

Kido further teaches that such compounds are used in combination with other materials including those that are fluorescent materials (i.e. not phosphorescent materials) in the emitting layer of an organic light emitting device. Kido does not teach that the compound is used in a small concentration and exemplifies its use instead as the majority material that is doped with a small amount of another material. Kido, nor the prior art as a whole suggest modification to arrive at the instantly claimed devices with the claimed weight % in the light emitting layer. 

Similarly, Zhao teaches compounds including compound 9i as shown below for use in organic electroluminescent devices that include additional non phosphorescent metal complex materials in the light emitting layer (see examples therein in final table). However, Zhao teaches that these materials are used as the majority material that is instead doped with a small amount of another material and does not teach that the compound is used in a small concentration as instantly claimed. Zhao, nor the prior art as a whole suggest modification to arrive at the instantly claimed devices with the claimed weight % in the light emitting layer. 



    PNG
    media_image3.png
    173
    262
    media_image3.png
    Greyscale


Chen teaches compounds of the formula shown below that overlaps with the instantly claimed compounds of general formula (1) for use in an organic electroluminescent device (an OLED) wherein the material is a material for an emissive layer with additional materials that include phosphorescent metal complexes such as Al	q3 as a functional guest material. Neither Chen, nor the prior art as a whole provide sufficient teaching to motivate the ordinarily skilled artisan to use the material as claimed in the emitting layer without a phosphorescent metal complex and at a concentration of 5 to 6% by weight. 

    PNG
    media_image4.png
    233
    230
    media_image4.png
    Greyscale

Claims 15-19 and 23-31 allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 





/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786